Title: From James Madison to Sylvanus Bourne, 13 April 1802 (Abstract)
From: Madison, James
To: Bourne, Sylvanus


13 April 1802, Department of State, Washington. “The President of the United States, to whom I have communicated the request contained in your Letter of the first february last, just received at this office, yielding to the weight of circumstances which produced it, authorizes me to inform you, that you have his permission to come to this Country at the time you mention: But I have it in charge from him to add, that he expects your visit will be but a short one, and that you will accelerate your return to Amsterdam as much as possible. The United States having no longer a public minister in Holland, the great commercial intercourse which our Citizens have with that Town, must render your presence there on that account the more necessary: and you will for this reason appreciate the motive of the President for coupling a condition with the permission he gives you to visit this Country during the next autumn.”
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:432.


